Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 28, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she was not available for employment. Claimant filed for benefits in Florida from February 3, 1975 until May 10, 1975 when she returned to New York. The board found that she made few identifiable contacts for work either in Florida or New York. She now permanently resides in Florida. While claimant alleges and offers proof that she was available for work and diligently sought employment in both Florida and New York, such allegations raise questions of fact to be determined by the board. There is substantial evidence in this record to support the board’s determination and, therefore, its decision must be affirmed (Matter of Bennett [Catherwood], 33 AD2d 946). Decision affirmed, without costs. Sweeney, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.